GOLDTHWAITE, J.
The objection to the exercise of jurisdiction by the Orphans’ Court, is conclusive of the case. None of the statutes conferring powers upon the Orphans’ Courts, ex*656tend so far as to invest them with authority to cite the administrator or executor of a guardian to account concerning the guardianship of their testator or intestate ; and these Courts certainly possess no general jurisdiction over guardians independent of statutory regulations. If the matter was doubtful as to executors and administrators, it seems certain as to guardians.
In Talliaferro v. Basset, [3 Ala. Rep. 670,] we held, upon great consideration, that the statutes were defective in this particular, with respect to administrators, &c., and since then, but after this decree, a general statute has been passed, conferring the necessary jurisdiction. [See Acts of 1845, page 167.]
As the Court had no jurisdiction over the subject matter at the time the decree Was made, it is manifestly improperio express a decided opinion upon the merits of the case ; though we feel constrained. to say, that the receipt of the ward, coupled with the other evidence, seems persuasive, at least, to show that the whole sum due to the ward was received by him. And no effort being made to controvert the bona fides of the payments, we should probably feel inclined to consider them as not improperly made.
For the want of jurisdiction, the judgment must be reversed.